Citation Nr: 1307070	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  12-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from August 1956 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In August 2011, the Veteran presented testimony at a personal hearing conducted at the Manchester RO before a Decision Review Officer (DRO).  In December 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the Veteran's claims folder.

One issue previously on appeal, entitlement to an increased rating for gastroesophageal reflux disease, was withdrawn by the Veteran in an August 2012 statement.  This issue is therefore no longer in appellate status.  See 38 C.F.R. § 20.204 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  


FINDINGS OF FACT

1. A hearing loss disability was not manifest in service; an organic disease of the nervous system was not manifest within a year of separation; and the current bilateral hearing loss disability is not related to service.

2. The Veteran's claimed tinnitus became manifest years after service and is not otherwise related to service.



CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may an organic disease of the nervous system be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2. Tinnitus was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in May 2009, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  

The May 2009 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, private medical records, and VA examination reports.  

During the December 2012 hearing, the Veteran testified that he had submitted all of the relevant treatment records pertaining to his hearing loss and tinnitus except for the records which document that he was provided with hearing aids.  See the hearing transcript, page 9.  

While cognizant that these records have not been obtained and associated with the Veteran's claims folder, based on the Veteran's testimony, the Board finds that such records are not relevant.  Specifically, as discussed in detail below, the Board finds that Veteran experienced in-service acoustic trauma and has been diagnosed with a bilateral hearing loss disability and tinnitus.  His claim is being denied based on the lack of credible evidence of a nexus between the claimed in-service injury and the current disability.  These missing treatment records, which document that the Veteran was prescribed hearing aids, would have no bearing on this missing element.  Accordingly, the Veteran has not been prejudiced by missing treatment records. 

Further, during the December 2012 hearing, the Veteran testified that he received post-service treatment for his hearing loss disability from the Pease Air Force Base.  See the hearing transcript, page 5.  He also reported, however, that he has conducted a search for these records and found that they no longer exist.  As the Veteran has indicated that these records do not exist, a remand in order to search for such records would be futile. 38 C.F.R. § 3.159(c)(2); see also Counts v. Brown, 6 Vet. App. 473, 477 [where records are unavailable, 'VA has no duty to seek to obtain that which does not exist'].

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in September 2009 and an addendum was obtained in September 2011. The report of this examination and addendum reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate clinical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2012).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in August 2011 and December 2012 as detailed in the Introduction.  

During the December 2012 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, informed the Veteran of what the evidence must show, and attempted to determine whether there was any outstanding evidence.  These actions supplement the VCAA and comply with any duty owed to the Veteran during a hearing.  
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, slip op. at 13 (U.S. Fed. Cir. Feb. 21, 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet.App. at 160.

III.  Analysis 

The Veteran is seeking service connection for a bilateral hearing loss disability and tinnitus which he contends are due to in-service acoustic trauma. Having carefully considered his claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claims and the appeal will be denied.

The Board notes that the Veteran served in the Republic of Vietnam from April 1969 to April 1970.  However, the Veteran is not alleging that his disability is a result of combat, but rather that his disability is the result of exposure to flight line noise with no assertion of incurrence or aggravation during combat.  As a result, the combat presumption is not for application in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

During the December 2012 hearing, the Veteran testified that he served on active duty as "security police" and that a majority of his service was "flight line duty." See the Hearing Transcript, page 3.  He reported that he incurred acoustic trauma during service based on his proximity to aircraft.  Id. at 4.  Upon review, the Board notes that the Veteran's military occupational specialty was a security supervisor and that he served in the Air Force.  Based on his military occupational specialty, the Board finds that the Veteran's contentions regarding his in-service acoustic trauma are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002).

Currently, the Veteran has been diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See the September 2009 VA examination report.  This examination report also diagnosed the Veteran with tinnitus. 

As discussed in detail below, the Veteran has provided conflicting reports as to when his hearing loss disability began.  While the Veteran is competent to state that he experienced diminished hearing after his separation from service, a December 2008 private audiogram is the first competent evidence of record which describes a left ear hearing loss disability as defined by VA regulations.  See Layno, supra.  Hearing loss as defined by VA regulations was not demonstrated in the Veteran's right ear until the September 2009 VA examination report.  Accordingly, while a current disability has been demonstrated, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.309(a) for the Veteran's bilateral hearing loss claim. 

As noted, the record currently contains evidence of a current disability (the first Shedden element) and evidence of an in-service injury (the second Shedden element). With respect to evidence of a nexus (the third Shedden element), the Veteran was afforded a VA audiological examination in September 2009 and an addendum was obtained in September 2011. 

During the September 2009 VA examination, the Veteran reported that his hearing loss disability and tinnitus began in recent years.  The Veteran also stated that he had hazardous noise exposure following his separation from service due to his employment at a nuclear power plant.  It was noted, however, that the Veteran wore hearing protection during his post-service employment.

In rendering an opinion as to the etiology of the Veteran's hearing loss disability and tinnitus, the September 2009 VA examiner stated that "in view of the fact that the Veteran's hearing sensitivity was within normal limits at the time of separation, his report that he has only noticed hearing loss and tinnitus in recent years, and that he has some post-service occupational and recreational noise exposure, it is less likely as not that this Veteran's hearing loss and tinnitus are related to military service." 

In support of his claim, the Veteran submitted an April 2009 statement from M.B., Au.D.  After conducting an audiological examination, Dr. M.B. stated that "exposure to weapons fire and aircraft noise on the flightline is known to produce levels of sound that are hazardous and have the potential to inflict noise-induced hearing loss."  However, Dr. M.B. noted that she had not reviewed any of the Veteran's in-service audiological findings and therefore could not "diagnose or rule out the cause of his hearing loss."  It was reported that she could "only state that there was the capacity for noise induced hearing loss in his job description as he describes it." 

Upon review, Dr. M.B.'s April 2009 statement does not provide an opinion as to the etiology of the Veteran's bilateral hearing loss disability.  In fact, she specifically stated that she cannot form an opinion without reviewing the Veteran's service treatment records.  As such, this statement does not constitute evidence for or against the Veteran's claim.

The record also includes an April 2010 private treatment record which documents the Veteran's complaint of tinnitus that has "been present for several years."  It was noted that the Veteran was "exposed to loud noises while service in the US Air Force from 1956 to 1977. He was subsequently employed at a nuclear power plant" and has reported "that his hearing has gradually become worse over the past several years."  The Veteran was ultimately diagnosed with "bilateral sensorineural hearing loss, probably noise-induced type."  However, the private treatment record does not specify whether the Veteran's in-service or post-service noise exposure caused his hearing loss disability or tinnitus. 

The September 2009 VA examiner issued an addendum to his examination report in September 2011.  After reviewing all the evidence of record, the examiner stated that "the preponderance of scientific evidence indicates that noise induced hearing loss has its onset within 9-12 months after [exposure]. The hard data cannot be ignored, a retirement exam dated [October 2, 1976] showed hearing sensitivity to be within normal limits from 500 Hz all the way through 6000 Hz. The Veteran also has significant noise exposure occupationally and recreationally after separating from the service, and aging effects probably are contributing to the current hearing loss.  Therefore, although there is still a possibility of the hearing loss being related to military service noise exposure, the probability is less than 50%.  Or stated differently, it is less likely than not that this veteran's hearing loss and tinnitus are related to military service noise exposure." 

The Veteran is competent to testify as to symptoms he observed.  The Veteran is competent to report reduced auditory acuity and ringing in the ears, he is also competent to report that each was observed during service.

, where the determinative issue involves a complex medical question, only individuals possessing specialized medical training and knowledge are competent to render such an opinion. The evidence does not reflect that the Veteran currently possess a recognized degree of medical knowledge that would render his opinion on medical causation competent. 

However, the Veteran's essential contention of a nexus between the in-service noise exposure and his current diagnoses has been fully investigated. The examiner found that because hearing loss would have been revealed during the Veteran's separation examination his disorders are less likely than not related to military noise exposure. 

The record does establish that in September 1972, an audiometric examination disclosed a 25 decibel threshold at 1000 Hz on the left, although not indicative of a disability, the finding is indicative of hearing loss.  Since the finding was clinically noted, the provisions of 38 C.F.R. § 3.303(b) are for consideration.

With respect to the Veteran's allegations of continuity of symptomatology, as alluded to above, the Veteran has provided differing accounts of when his hearing loss disability and tinnitus began.  Specifically, during the September 2009 VA examination it was noted that his symptoms began two years earlier.  During the August 2011 hearing the Veteran reported that his hearing loss disability began in the late 1980s or around 1991.  See the hearing transcript page 4.  Finally, during the December 2012 hearing, the Veteran reported that he experienced symptoms during service and received treatment for his hearing loss disability at Pease Air Force Base between 1977 and 1992.  (He also reported that these records were no longer available.)  See the hearing transcript pages 5 and 9.

There is no dispute that Veteran is competent to report when he first noticed tinnitus or difficulty hearing difficulty because this requires only personal knowledge as it comes to him through his senses. Layno, supra.  However, the Veteran's testimony is not credible due to the conflicting statements made during the appeal period; the negative service treatment records; the absence of any complaints or treatment for hearing loss for more than three decades after he separated from service, and the September 2009 VA examiner's opinion and addendum. 

Specifically, the Veteran's service treatment records document that he denied having hearing loss or an ear disability during his separation examination. These statements made at the time of his separation from service weigh heavily against his contrasting statements made in connection with a claim for monetary benefits from the Government. See Curry v. Brown, 7 Vet.App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

As noted, in the September 2011 VA examination report, the examiner stated that noise induced hearing loss has its onset 9-12 months after exposure and the Veteran's hearing sensitivity was within normal limits at the time of his separation from service.  Accordingly, if the Veteran's current hearing loss was the result of his in-service noise exposure, his separation examination would have revealed impaired hearing since the damage would have been immediate. This is not the case.  Rather, the retirement examination disclosed that all tested frequencies were 20 decibels or below (normal per Hensley). 

Additionally, the Veteran has not submitted or identified any records describing any complaints or treatment for hearing loss between his separation and the date he filed his claim. Nor has VA received any statements from the Veteran's friends and/or family describing continuous hearing difficulty. While he has reported that he received treatment for his hearing loss at the Pease Air Force base between 1977 to 1992, he stated that these records no longer exist.  See the December 2012 hearing transcript, page 5.

Here, the separation examination disclosed normal auditory acuity and ears and the Veteran's first documented complaint of hearing difficulty was made more than thirty years after he separated from military service, and following "hazardous" post-service noise exposure. See Maxson, supra; see also the December 2008 private audiology treatment record.   

Upon review, the Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claims for service connection for a hearing loss disability and tinnitus must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a hearing loss disability is denied. 

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


